     Case 3:19-cv-02074-G Document 28 Filed 11/15/19              Page 1 of 5 PageID 355


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                   §
AMERICA,                                        §
                                                §
        Plaintiff and Counter-Defendant,        §
                                                §
and                                             §
                                                §
WAYNE LAPIERRE,                                 §
                                                §
        Third-Party Defendant,                  §
                                                §
v.                                              §           Case No. 3:19-cv-02074-G
                                                §
ACKERMAN MCQUEEN, INC.,                         §
                                                §
        Defendant and Counter-Plaintiff,        §
                                                §
and                                             §
                                                §
MERCURY GROUP, INC., HENRY                      §
MARTIN, WILLIAM WINKLER,                        §
MELANIE MONTGOMERY, and                         §
JESSE GREENBERG,                                §
                                                §
        Defendants.                             §

        DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

        Defendants, Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury Group”),

Henry Martin (“Martin”), William Winkler (“Winkler”), Melanie Montgomery (“Montgomery”),

and Jesse Greenberg (“Greenberg”) (collectively, “Defendants”), file this motion to dismiss the

claims against them pursuant to Fed. R. Civ. P. 12(b)(6).

        1.     As is set forth more particularly in the brief filed contemporaneously herewith,

Counts One of the NRA’s Amended Complaint (doc. 18) fails to state a claim for false association



DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 1
   Case 3:19-cv-02074-G Document 28 Filed 11/15/19                    Page 2 of 5 PageID 356


under the Lanham Act because it does not allege: (i) a commercial injury; (ii) that Defendants

used a false designation of origin, false or misleading description of fact, or false or misleading

representation of fact that was likely to cause confusion; or (iii) sufficient facts to support a false

association claim against Mercury or Martin, Winkler, Montgomery, and Greenberg (collectively,

the “Individual Defendants”).

           2.   Count Two of the Amended Complaint fails to state a claim for copyright

infringement because (i) the NRA has not alleged the existence of a registered copyrightable work

and, (ii) in any event, the Complaint is conclusory with respect to the alleged acts of infringement

by Mercury and the Individual Defendants.

           3.   Count Three of the Amended Complaint fails to state a claim for conversion

because the Amended Complaint: (i) demonstrates on its face that the Copyright Act preempts

the claim; and (ii) does not allege all of the essential elements of conversion against Mercury or

the Individual Defendants.

           4.   Count Four (fraud) and Count Six (conspiracy) fail to state a claim, at least with

respect to Mercury, because the NRA does not allege a single fact to support a fraud or conspiracy

claim against Mercury.

           5.   Finally, Counts Five and Seven fail to state a valid claim for breach of fiduciary

duty with respect to the Individual Defendants because the Amended Complaint fails to allege

sufficient facts to support the existence of a formal or informal fiduciary relationship between the

parties.

           6.   In accordance with the Local Rules, this motion is supported by Defendants’ Brief

filed contemporaneously herewith, which sets forth Defendants’ contentions of fact and/or law



DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 2
   Case 3:19-cv-02074-G Document 28 Filed 11/15/19               Page 3 of 5 PageID 357


and argument and authorities. The evidence in support of this motion is contained in the

Appendix filed contemporaneously herewith.

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request and pray that

the Court grant them the following relief:

       a.      dismiss Count One (Lanham Act) and Count Three (conversion) in their entirety
               against all Defendants;

       b.      dismiss Count Two (copyright infringement), Count Five (breach of fiduciary
               duty), and Count Seven (breach of fiduciary duty of loyalty) in their entirety
               against Mercury and the Individual Defendants;

       c.      dismiss Count Four (fraud) and Count Six (conspiracy) against Mercury; and

       d.      grant Defendants any and all such other and further relief at law or in equity to
               which they may be justly entitled.




DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 3
   Case 3:19-cv-02074-G Document 28 Filed 11/15/19         Page 4 of 5 PageID 358


   Dated: November 15, 2019.

                                       Respectfully submitted,

                                       /s/ Brian Vanderwoude
                                       Jay J. Madrid, Esq.
                                       Texas Bar No. 12802000
                                       madrid.jay@dorsey.com
                                       G. Michael Gruber, Esq.
                                       Texas Bar No. 08555400
                                       gruber.mike@dorsey.com
                                       J. Brian Vanderwoude, Esq.
                                       Texas Bar No. 24047558
                                       vanderwoude.brian@dorsey.com
                                       Brian E. Mason, Esq.
                                       Texas Bar No. 24079906
                                       mason.brian@dorsey.com
                                       DORSEY & WHITNEY LLP
                                       300 Crescent Court, Suite 400
                                       Dallas, Texas 75201
                                       (214) 981-9900 Phone
                                       (214) 981-9901 Facsimile

                                       ATTORNEYS FOR DEFENDANTS ACKERMAN
                                       MCQUEEN, INC., MERCURY GROUP, INC.,
                                       HENRY MARTIN, JESSE GREENBERG,
                                       WILLIAM WINKLER, AND MELANIE
                                       MONTGOMERY




DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 4
   Case 3:19-cv-02074-G Document 28 Filed 11/15/19                  Page 5 of 5 PageID 359


                                    CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I filed the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served

the document on all counsel and/or pro se parties of record by a manner authorized by Federal

Rules of Civil Procedure 5(b)(2).

                                              /s/ Brian Vanderwoude
                                              J. Brian Vanderwoude, Esq.




DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 5
